 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMillwrights Union, Local 102, of the United Brother-hood of Carpenters & Joiners of America, AFL-CIO (Sigmadyne Corp.) and Anthony L. Elshout.Case 32-CC-102March 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn December 22, 1978, Administrative Law JudgeRussell L. Stevens issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Millwrights Union, Local102, of the United Brotherhood of Carpenters & Join-ers of America, AFL-CIO, Richmond, California, itsofficers, agents, and representatives, shall take the ac-tion set forth in the said recommended Order, exceptthat the attached notice is substituted for that of theAdministrative Law Judge.i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage any indi-vidual employed by Sigmadyne or Mahoney, orany other person, to refuse to work or renderservices in the course of his employment, nor willwe threaten, coerce, or restrain Sigmadyne orMahoney, or any other person, by picketing orany other means where, in either case, an objectthereof is to force or require Sigmadyne or Ma-honey, or any other person, to cease doing busi-ness with Sano or Pacific.MILLWRIGHTS UNION, LOCAL 102, OF THEUNITED BROTHERHOOD OF CARPENTERS &JOINERS OF AMERICA, AFL-CIODECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard in Oakland, California on October 30,1978.1 The complaint,' issued June 29, is based upon acharge filed June 15 by Anthony Elshout. an individual.The complaint alleges that Millwright Union, Local 102, ofthe United Brotherhood of Carpenters & Joiners of Amer-ica, AFL CIO (Respondent or Union) violated Section8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,as amended.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs, which have been care-fully considered, were filed on behalf of the General Coun-sel and Respondent.Upon the entire record, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. JURISDICTIONAt all times material herein Sigmadyne has been a Cali-fornia corporation with a principal place of business inRichmond, California, where it is engaged in constructing amanufacturing facility (herein referred to as the jobsite).During the past 12 months Sigmadyne purchased and re-ceived at the jobsite goods, supplies, and services valued inexcess of $50,000 directly from suppliers located outside theState of California.At all times material herein Sano Design and MachineCo., Inc. (Sano) has been a New Jersey corporation with aprincipal place of business in Passaic, New Jersey, where itis engaged in the manufacture, installation, and sale of ma-chinery. During the past 12 months Sano, in the course andconduct of its business operations in New Jersey, sold andshipped goods and services valued at more than $50,000directly to users located outside the State of New Jersey.I find that Sigmadyne and Sano, and each of them, are,and at all times material herein have been, employers andpersons engaged in commerce or in industries affectingcommerce, within the meaning of Section 2(1), (2), (6), and(7) of the Act.' Unless otherwise stated, all dates herein are within 1978.As amended at the hearing, to correct the name of Signadyne Corp. toSigmadyne Corp. (Sigmadyne).3 All individuals herein are referred to by their last names.241 NLRB No. 62392 CARPENTERS LOCAL 102At times material herein Sigmadyne contracted to Maho-ney Contracting, Inc. (Mahoney), renovation and expan-sion of the production area of the jobsite, and Mahoneysubcontracted to C & H Skaffolding, Inc. (C & H) erectionof scaffolding at the jobsite. At times material herein Sanoand Pacific Engineering Company, Incorporated (Pacific)have been contractually obligated to furnish and installmanufacturing machinery for Sigmadyne at the jobsite.I find that Mahoney, C & H, and Pacific are, and at alltimes material herein have been, persons engaged in com-merce or in industries affecting commerce within the mean-ing of Section 2(1), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDMillwrights Union, Local 102, of the United Brother-hood of Carpenters & Joiners of America, AFL-CIO is,and at all times material herein has been, a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESBackground'Sigmadyne has two operations. One is the importationand sale of plastic film, and the other is the manufacture ofplastic film products. The first operation commenced inJanuary, 1978, after Sigmadyne was incorporated on Au-gust 10, 1977. The second operation was intiated approxi-mately August 3, 1978. In order to engage in the secondoperation it was necessary for Sigmadyne to purchase, andhave installed, production and other equipment. Principalproduction equipment consists of machinery to melt andextrude plastic film, and machinery to melt and deliverresin to the extrusion equipment. The extrusion equipmentwas purchased from Sano; the resin handling equipmentwas purchased from Pacific.The purchase contract with Sano was executed in Octo-ber, 1977, with a delivery date in May. Sano was obligatedunder the contract to install the equipment. The Sanoequipment arrived at the plant May 12, and the installationcrew arrived May 29.5The crew departed June 2, by whichdate some installation. but not all of it, had been completed.Edward Vincent, Respondent's business representative,visited the Sigmadyne plant on several occasions6and dis-cussed with Sigmadyne's president, Elshout, installation ofthe Sano equipment. Vincent contended that the installa-tion work was within Respondent's jurisdiction, and mustbe performed by union members. By letter dated June 13,'addressed to Sigmadyne, Vincent contended that Sigma-dyne was employing millwrights at below union wages andbenefits, and stated that the Union would picket the jobsite' This background summary is based upon credited, uncontradicted testi-mony and evidence, and upon facts not in dispute.5Sano uses a roving installation crew. The crew arrived at Sigmadynefrom its previous installation job in El Salvador. The crew's schedule is notinflexible.6 Dates of the visits, and conversations between Vincent and Elshout, arein dispute, as discussed infra.' G.C. Exh. 2.unless union wages and benefits were paid to those employ-ees. On June 13 Elshout sent the following telegram to Vin-cent:DEAR MR. VINCENT:PLEASE BE ADVISED THAT RESERVED GATES WILL BE ES-TABLISHED BY 8 AM JUNE 14. 1978 AT SIGMADYNE CORP1060 HENSLEY ST RICHMOND CA GATE ] IS RESERVEDFOR THE EXCLUSIVE USE OF ALL TRADES EXCEPT PACIFICENGINEERING CO AND SANO DESIGN COMPANY AND ISCLEARLY MARKED. GATE 2 LOCATED ADJACENT TO GATEI IS RESERVED FOR THE EXCLUSIVE USE OF SANO DESIGNAND PACIFIC ENGINEERING AND IS CLEARLY MARKEDANTHONY L. ELSHOUT, PRESIDENT, SIGMADYNE CORP(1060 HENSLEY ST RICHMOND CA 94804)By letter of June 14sElshout replied to Vincent, and stated,inter alia, that Sigmadyne employed no millwrights or anyother construction employees; that Sigmadyne's employeesconsisted of three corporate officers and an office manager.Respondent commenced picketing the jobsite on June 14,with picket signs reading:SIGMADYNEWAGES & CONDITIONSBELOW STANDARDSESTABLISHED BYMILLWRIGHTSLOCAL 102Shortly after arriving at work on June 14, and seeing thepickets, Elshout posted two reserved gate signs,9reading:NOTICE GATE NO. Ithis gate reserved for the exclusive use of sigmadynetheir employers & suppliers. all others use gate twoNOTICE GATE NO. 2THIS GATE FOR THE EXCLUSIVE USE OF ALL CONTRAC-TORS. SUBCONTRACTORS, THEIR EMPLOYEES & SUPPLIERSEXCEPTION SIGMADYNE ALL OTHER EMPLOYERS & SUP-PLIERS USE GATE NO. IOn June 15 the picket signs were changed by inserting"Sano Design" where "Sigmadyne" previously appeared.Elshout then changed the two reserved gate signs by adding"Sano Design" after "Sigmadyne."On June 16 the picket signs were changed by inserting"Pacific Engineering" where "Sano Design" previously ap-peared. Elshout then changed the two reserved gate signsby adding "Pacific Eng. Co." after "Sano Design."The picket and reserved gate signs remained the samefrom June 16 to 20, when picketing ceased.Pacific equipment was delivered June 29,10 and was in-stalled in I day by millwrights furnished by a labor contrac-I G.C. Exh. 3.9 Photographs of the signs are G.C. Exhs. 5a and Sb.'0This was the first time Pacific employees had been on the worksite.393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtor. Sano's crew completed installation of Sano equipmentJuly 30, after being on the jobsite since July 10.A. Nature of the Installation Work, and Vincent'sKnowledgeElshout testified: His contract with Sano provided forinstallation of the Sano equipment by a Sano crew, and hefirst knew of the May 12 delivery date, when he was soadvised by Sano approximately May 7. The installationcrew arrived at the jobsite May 29, 2 days after Elshout firstwas notified of their intended arrival. On May 19 Vincentcalled on Elshout, said he had been in he plant and saw theequipment, and stated that all installation had to be doneby millwrights, 75 percent of whom must be supplied byLocal 102. Vincent said he had seen carpenters" in theplant yard, that carpenters were affiliated with millwrights,and that, if the installation were not done by millwrightsthere would "be trouble" with the carpenters. Elshout thenexplained that he was obligated by his contract to have allinstallation done by the supplier of the equipment. Vincentasked for the name of the supplier, and Elshout declined toreveal the name. Vincent left, and returned June 5, after theinstallation crew had left. Vincent and Elshout again dis-cussed the problem much as they had on May 19, Vincentasked the name of the supplier, and Elshout told him it wasSano. Elshout also gave Vincent names of representatives,and telephone numbers, of Sano and Pacific. Vincent calledan official of Sano on the telephone and again visited Els-hout June 12, at which time the two had a conversation inthe same vein as on May 19 and June 5.Vincent testified: He first visited Elshout June 6, at whichtime Elshout said the equipment merely had been movedinto the plant and set in place; it "wasn't leveled or lined upor anything." Elshout said "his people" had erected atower, but left an extruder underneath it. Thereafter Vin-cent visited Elshout several times, but never was told whowas doing the installation, or when it would be done, otherthan to refer to the fact that "his people" had performedsome of the installation that was not completed as of June6.DiscussionElshout was a convincing witness, who answered allquestions completely and without hesitation. Vincent's tes-timony was not of equal caliber. His testimony was notfirm, and at some points seemed deliberately evasive. Vin-cent did not deny, or seemed uncertain about, much of Els-hout's testimony. Elshout is credited, and his version of allincidents concerning which he testified, is accepted as fac-tual. To the extent that Vincent's testimony differs fromthat of Elshout, the latter is credited.Based upon Elshout's testimony, it is found that Vincentwas fully aware at all times after May 19, that the equip-ment at the Sigmadyne plant was being installed by Sano,and that Sigmadyne employed no carpenters or millwrights.n These carpenters were Mahoney employees.12 Elshout credibly testified that a Mr. Brady of Pacific told him June 7that Vincent had called and said all installation work at Sigmadyne's plantmust be performed by millwrights from Local 102.It is further found that Vincent visited the plant on severaloccasions on and after May 19, and was fully aware of thenature of the installation, and the nature of Sigmadyne'swork force, which consisted only of office personnel.B. The Reserved Gates and Their UseElshout testified: He established two reserved gates, asdescribed above, and kept them in use between June 14 and20. Gate No. I was near the driveway leading to the office,and initially was reserved for Sigmadyne and its employees.Gate No. 2 was near the driveway leading to the plant yard,and initially was reserved tbor everyone except Sigmadyne.When Elshout arrived at work June 14, Respondent's pick-ets were in front of the driveway leading to the plant yard.After posting the two reserved gate signs, Elshout askedVincent to move the pickets to Gate No. 1, near Sigma-dyne's office. Vincent told Elshout to talk with the Union'slawyer. Elshout then asked the pickets to move. They said"Yes," but did not move. On June 15 the picket signs hadthe new words "Sano Design," and on June 16 had the newwords "Pacific Eng. Co." On each of those days Elshoutadded the same words to the reserved gate signs, as ex-plained supra. On each workday, June 14, 15, 16, 19, and20, the pickets were at reserved Gate No. 2. On each ofsuch days Elshout talked with Vincent and the pickets andasked them to move the picketing to Gate No. 1. On nooccasion did the pickets move. At no time was there anypicketing at Gate No. I or at the parking lot available to allpersons, or at any place other than Gate No. 2.'3 On June20, Elshout and Vincent agreed that the pickets would beremoved if Elshout would notify Vincent when either Sanoor Pacific would be on the jobsite. The pickets were re-moved at 8 a.m. on June 20. No employee or representativeof Sano or Pacific was present on the jobsite between June2 and July 10.Vincent testified: He had been forbidden by Elshout tocome onto the jobsite without permission, by letter datedJune 12.'' Therefore, when he received Elshout's letter ofJune 13 concerning establishment of the reserved gates, heassumed that installation work would be commencingagain. When he went to the jobsite June 14 to establish thepicket line, "the gates were exactly reversed of what thetelegram told me they would be." After Elshout made achange in the reserved gate signs:A. I did not know the legality of him changing thesigns and moving the people around and I checkedwith my attorney daily and he told me I would have tomove the pickets, the next day when I established thepickets, I moved them to comply with the wording onthe signs.DiscussionVincent's testimony on this subject is given no credence.Elshout's testimony is credited in its entirety.'t Elshout testified that, prior to 10:20 a.m. each day, one picket occasion-ally walked to and from the Gate No. I area, while another picket remainedat Gate No. 2. but that such walking to and from Gate No. I ceased eachday by 10 a.m."4 Resp. Exh. 1.394 CARPENTERS LOCAL 102It is clear, and fiund, that Elshout clearly and properlyposted reserved gate signs,'' that the signs were readableand understandable. that the signs were posted in correctand reasonable places, and that Vincent and the picketersdirected hb him intentionally and deliberately disregardedthe signs and picketed at Gate No. 2. reserved for all per-sons and firms other than Sigmadyne. Sano, and Pacific.C. Effect of Picketing at Gate No. 2Elshout testified: Prior to June 14, drivers for Mahoney.with whom Sigmadyne had a contractual relationship, cus-tomarily parked in the general parking area outside the of-fice and plant area, and walked through Gate No. 2 inorder to work at the jobsite. On June 14 Mahoney workmenparked in the parking area as usual, walked to Gate No. 2.talked with Vincent and the pickets, and refused to crossthe picket line to work at the jobsite. The Mahoney work-men left the premises, without going to work at the jobsite.The same course of action was followed by Mahoney work-men on June 15 and 16. None of those workmen came tothe jobsite on June 19 and 20.Vicent testified: The pickets told him June 19 and 20 that"nobody had shown up." which he understood to meanthat no one from Sano or Pacific arrived on the premises.DiscussionElshout's testimony on this subject is given full credence.It is quite clear. and found, that Respondent's picket lineresulted in refusal of Mahoney workmen to work at thejobsite.It is equally clear, and found. that no employee or repre-sentative of Sano or Pacific was present on the jobsite be-tween June 2 and July 10.Finally, Vincent testified that he was advised by the pick-eters on June 19 and 20 that no employee had arrived at theworksite.D. Post-June 20 EventsPursuant to his agreement with Vincent on June 20, Els-hout notified Vincent on July 7 that he had been advisedSano installation representatives would return to the jobsiteJuly 10. Elshout credibly testified that he first learned of theJuly 10 return date, when he was so advised by Sano be-tween Jul' 5 and 7. On July 10 Vincent was at the jobsite.and upon questioning by Elshout as to how Sigmadynecould get the Union off its back, replied "Employ somemillwrights." Elshout agreed, but necessity for that actionlater was precluded by an intervening injunction. Sano'sinstallation crew was at the jobsite until July 30.AnalysisRespondent's principal defense is that the Union neitherknew, nor had reason to know, that no employee of Sano orI The fact that the 1o gate locations were reversed from those named inthe telegram of June 13 is immaterial. The signs were large and clearlyreadable. II is clear that Vincent and the pickets were well aware of gatelocations and reservations and deliberately confined picketing to Gate No2. even after being asked to move to (;ate No IPacific was on the worksite during the picketing betweenJune 14 and 20. That argument is contrary to the facts ofrecord.1. The pickets were at the jobsite each day from June 14to the morning of June 20. Both reserved gates to the plant,and the parking area for the jobsite, were within close andimmediate eyesight from the picketing area. Because of theconcern the pickets had with all activity at the plant, it isinferred that they were aware of the fact that no Sano orPacific employees or vehicles came to the plant betweenJune 14 and 20. The pickets were in daily contact withVincent. and it is inferred that their knowledge became thatof Vincent.2. Elshout testified, credibly and without denial by Vin-cent, that Vincent was on the jobsite at the beginning andend of the picketing, and each morning during picketing.Both reserved gates, and the parking lot for the plant, werewithin Vincent's direct vision. It is clear that Vincent knewthat no Sano or Pacific employees or vehicles came to thejobsite between June 14 and 20.3. When first displayed at the jobsite, the picket signsnamed only Sigmadyne as the picketing target. Clearly, Re-spondent was not concerned with Sano or Pacific at thattime. Names of the latter two companies appeared on thepicket signs on days after June 14.4. Vincent testified that he talked with Elshout duringthe morning of June 20:A. I told him that I was going to pull the pickets asa matter of good faith and that I would appreciate acall when Sano and Pacific people did come back.By his own testimony, Vincent knew that no Sano orPacific employee was on the jobsite.5. Vincent testified that the pickets told him on June 19that no one, meaning no Sano or Pacific employee, arrivedat the jobsite on June 19. yet the pickets were kept on thepicket line all day June 19, and returned to picket on June20, until removed by agreement between Elshout and Vin-cent.Respondent argues that Sigmadyne notified Respondentby telegram on June 13 that reserved gates would be estab-lished June 14. hence, that Respondent was entitled to as-sume that Sano and Pacific employees would be on the jobJune 14. That argument is without merit. If Respondenthad made such an assumption, the names of Sano and Pa-cific would have appeared on the picket signs June 14. Sa-no's name did not appear until June 15, and Pacific's namedid not appear until June 16.Respondent argues that the General Counsel seeks to im-pose upon Respondent the affirmative duty of ascertainingthat Sano and Pacific were on the jobsite. No such at-tempted imposition is shown. As discussed supra, Elshoutand Vincent frequently discussed Sigmadyne's contractwith Sano., and Vincent was fully aware that no employeeof Sano or Pacific was at the jobsite from June 14 throughthe morning of June 20. Picketing during that period oftime transgressed the picketing standards established inMoore Dr3' Dock Company. 6Vincent also knew, throughpersonal observation. that Pacific was not on the jobsite atany time prior to June 21.1'92 NI.RB 547 (1950).395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionIt is clear from the foregoing, that the purpose of Re-spondent's picketing was to enmesh Sigmadyne and Maho-ney, who are neutral employers, in Respondent's disputewith Sano and Pacific, who are primary employers withwhom Respondent immediately was concerned. Vincentwell knew that Sigmadyne employed no millwrights, and heknew that Sano and Pacific were to do all installation work.Vincent also knew that pickets would preclude installationand related work, and that the picketing was being donewhile no employee of Sano or Pacific was on the premises.The object of the picketing was clear-to force Sigmadyneto cancel its contracts with Sano and Pacific, to do its owninstallation work, and to employ Respondent's millwrightson that work. Work standards were not involved. By picket-ing at a gate clearly and properly reserved for persons andfirms other than Sigmadyne, Sano, and Pacific at a timewhen Sano and Pacific were not on, or expected to comeonto, the jobsite, Respondent evinced its intent to violatethe Act."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities set forth in section III above, oc-curring in connection with the operations of Respondentdescribed in section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several states, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent Union has engaged inunfair labor practices within the meaning of Section 8(b)(4)(i) and (ii)(B), it will be recommended that the Boardenter a cease and desist order.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1. By picketing the Sigmadyne jobsite from June 14through part of June 20, 1978, as found herein, Respondentengaged in unfair labor practices in violation of Section8(b)(4)(i) and (ii)(B) of the Act.2. The aforesaid unfair labor practices affect commercewithin the meaning of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in the case, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:17 Carpenters District Council of Southern Colorado and its Local Union 362(Pace Construction Company), 222 NLRB 613 (1976), and cases cited therein.ORDER It having been found and concluded that RespondentUnion has violated Section 8(b)(4)(i) and (ii)(B) of the Act,said Union shall:I. Cease and desist from:(a) Engaging in, inducing, and encouraging individualsemployed by Sigmadyne and Mahoney, and by other per-sons engaged in commerce or in an industry affecting com-merce, to engage in strikes or refusals in the course of theiremployment to use, manufacture, process, transport, or oth-erwise handle or work on goods, articles, materials, or com-modities or to perform services, with an object of forcing orrequiring Sigmadyne and Mahoney, or any other employeror persons to cease using, handling, or otherwise dealing inthe products of any other producer, processor, or manufac-turer, or to cease doing business with Sano or Pacific.(b) Threatening, restraining, or coercing Sigmadyne andMahoney, or any other persons or firms engaged in com-merce or in an industry affecting commerce with whomthey have no primary dispute, where an object thereof is toforce or require such persons or firms to cease doing busi-ness with Sano or Pacific, or with their customers and sup-pliers, under circumstances prohibited by Section 8(b)(4) ofthe Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post in conspicuous places at its business office andmeeting places, including all places where notices to itsmembers customarily are posted, copies of the attached no-tice marked "Appendix."'9Copies of said notice, or formsprovided by the Regional Director for Region 32, shall, af-ter being duly signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices arecustomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(b) Sign and mail a sufficient number of copies of saidnotice to the Regional Director of Region 32, for posting bySigmadyne and Mahoney, such employers being willing, atall places where notices to their respective employees cus-tomarily are posted.(c) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.1t In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.1' In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board.396